Citation Nr: 0102308	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  94-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to accrued benefits, based upon the veteran's 
entitlement to an increased (compensable) disability rating 
for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  He died in July 1993.  The appellant is his widow.

This appeal came before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the appellant's claim for accrued benefits based on 
the veteran's entitlement to an increased (compensable) 
disability rating for pulmonary tuberculosis.  In a July 1999 
decision, the Board denied the increased rating claim.  The 
appellant appealed the Board's July 1999 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court").  In May 2000, the Court 
vacated the Board's July 1999 decision with relation to the 
increased rating claim.  The Court granted a joint motion by 
the appellant and the VA General Counsel to remand the claim 
for further development of relevant evidence.


REMAND

The joint motion to remand granted by the Court indicated 
that the claims file might not contain all records of VA 
medical treatment of the veteran.  The Board notes that the 
RO has requested complete records of the veteran's VA medical 
treatment, and has received records that the responding VA 
facility described as complete.  Nonetheless, in accordance 
with the joint motion to remand, the Board will remand for 
additional action to obtain records.  The appellant has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

The RO should obtain complete records of 
medical treatment of the veteran at VA 
facilities from the time of his 
separation from service in March 1946 
through his death in July 1993.  
Notwithstanding any previous record 
searches, the RO should document the new 
requests for records, and the responses 
to each request, including any 
information received as to types or 
periods of records that are not 
available.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the appellant, she and her representative should 
be furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




